Title: Abigail Adams to Mary Smith Cranch, 29 August 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my Dear sister
Sunday eve Nyork August 29 1790
I last Night received your Letter which I have long expected, dated 9th of August, and thank you for your account of commencment, as well as your care. I have written to you a number of times and wonderd much at not hearing from you. by dr Jeffries I wrote you an account of mrs Smiths getting well to Bed. She is very cleverly and has been once out to see me tho only three weeks last Night since she got to Bed, but the weather being so warm she has got the Air very soon or rather never Shut it out. She was going to dine below stairs to day, and said if she was not asshamed she would go with me to take leave of mrs washington who sets out tomorrow for Mount Vernon. I am [goin]g into Town for that purpose, and shall part with her, tho I hope, only for a short time, with much Regreet. no Lady can be more deservedly beloved & esteemed than she is, and we have lived in habits of intimacy and Friendship. in short the Removal of the principal connections I have here serves to render the place delightfull as it, is much less pleasent than it has been.
I have been almost upon the point of visiting Braintree. I even made several arrangments for that purpose in my own mind, but had it all overthrown by an arrangment for a Removal to Philadelphia this fall mr Adams talks now of going there, to look out a House, as he begins to think he shall be very misirable at Lodgings, but I will hope that I may come next summer, and be a Border with you for some months if we should let our House if the people you mention are responsible and worthy people I should have no objection to letting it to them with the furniture the best carpet & china & Glass tho not much excepted.— I know more injury may be done to furniture in one year than a House can easily sustain in several. a Hundred dollars goes but a little way in good furniture. perhaps they may run away with a fancy that as the house is unoccupied we would readily let it for trifle. the House I should rather let at a low Rent than it should stand empty, but not the furniture 200 dollors a year or not much less I should expect to have for it including the Garden stables &c there are three Beds two very good and three carpets besides the best; at Philadelphia we must give four hundred for an empty house and that out of the City, but I shall ha[ve] opportunity to write you more fully if they should have any fancy for taking it and I would consult the dr about it.
we are anxious to get Thomas here and wonder that he does not come on pray hasten him as mr Adams is very anxious desirious to have him here— my dear Sister I never take the ten guineys so pray say no more about them I am under obligations to you for the care and attention to my children which nothing pecuniary can repay & it hurts me that I have it not in my power to do as I wish— I hope our young folks will get into Buisness I am glad mr Cranch will be like to get something for his hard Labour— I hope the remaining part of the debt will be provided for in less than ten years— our publick affairs look very auspicious not withstanding the grumbling I have many more things to Say to you but am obliged to close to go into Town, but will write to you soon again— we are all well. you may write by the post they have not Chargd us postage yet and I presume will not as the New act if it had past excepts the President and vice Pressident, and as it is known to be the intention of congress, I suppose they will not tax us with postage under the present act.
Love to all Friends / ever yours
A Adams
